       Case 7:18-cv-03679-KMK-PED Document 42 Filed 11/13/19 Page 1 of 2
                                        U.S. Department of Justice

                                                            United States Attorney
                                                            Southern District of New York
                                                       .    86 Chambers Street
                                                            New York, New York 10007



                                                            Nove~                019
VIAECF
The Honorable Kenneth M. Karas
United States District Judge
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

        Re:      Moore v. United States, 18-cv-03679 (KMK) (PED)

Dear Judge Karas:

         This Office represents the United States of America ("the Government") in the above-
referenced federal health clinic malpractice action. The Government respectfully requests that
the court adj oum the next initial pretrial conference, currently scheduled for November 15, 2019,
to a date on or after December 10, 2019. We make this request because Plaintiff, currently
proceeding prose, has informed counsel for the Government that he needs additional time to find
new counsel. We further request that the Court extend the deadline for Plaintiff to find new
counsel from November 14, 2019, to December 9, 2019, and to set that date as a final deadline.
Based on my conversation with Plaintiff, I understand that he consents to this adjournment
request. 1

         Background

        On October 16, 2019, this Court granted a motion to withdraw filed by Plaintiffs prior
attorneys. See Dkt. No. 41. The Court's order provided that Plaintiff had thirty days to find new
counsel, and that outgoing Plaintiffs' counsel was to advise Plaintiff of the order. See id. Plaintiff
has now informed counsel for the Government that he was unaware of that deadline, but is
currently attempting to find new counsel.

         We respectfully request to adjourn the conference so that, if Plaintiff obtains new
counsel, that attorney can appear on behalf of Plaintiff at the next conference. As set forth in the
Government's letter dated September 17, 2019, the Government has requested a premotion
conference in advance of the Government's anticipated motion for summary judgment, given
that Plaintiff-represented by counsel at the time-adduced no medical expert evidence ahead of
the September 15, 2019, expert discovery deadline for Plaintiffs experts. See Dkt. No. 35.




I After J:scuss~g the ;ssue by p&6M, tlM und{!rgigned emg_il~d Plaintiff a propmcd joint 11djoumm,m r;~y~~~ 9r
November 8, 2019. As of the filing of this letter, I have not heard back regarding that proposed joint request and
subsequent attempts to contact Plaintiff have been unsuccessful.
      Case 7:18-cv-03679-KMK-PED Document 42 Filed 11/13/19 Page 2 of 2




           This is the second request for an adjournment of this conference. The Court granted a
   prior joint request by the parties, and later also subsequently sua sponte adjourned this
   conference again after granting a request by the parties for an extension of the discovery
   deadlines. I sincerely apologize for submitting this request only two days ahead of the
   conference.

        The undersigned is available for a conference on December 10, December 12,
   December 17-20, and December 23. Thank you for your consideration of this matter.

                                                        Respectfully,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                              By:       Isl Charles S. Jacob
                                                        CHARLES S. JACOB
                                                        Assistant United States Attorney
                                                        86 Chambers Street, Third Floor
                                                        New York, NY 10007
                                                        Tel: (212) 637-2725
                                                        Fax: (212) 637-2702
                                                        charles.j acob@usdoj .gov

cc: Prose Plaintiff (via ECF and U.S. mail)


                                                    ~ 'JY't), ~ Nvvv col,;(l,,l{
                                                    J0i+t   ,-c;    t 2.( ltB {, q qf lo: oO
                                                                                  )                .._




                                                                    ~ Oder,)

                                                                   A

                                                    2
